     JANEWAY LAW FIRM, LLC                                      Honorable Judge Christopher M Alston
 1   1499 SE Tech Center Place, Suite 255
     Vancouver, WA 98683
 2   Telephone: (360)260-2253
 3   S&S No. 18-123522

 4
                              UNITED STATES BANKRUPTCY COURT
 5                        FOR THE WESTERN DISTRICT OF WASHINGTON
 6

 7          In re:                                    Case No. 18-12299-CMA

 8          Jason L Woehler                           NOTICE OF STATEMENT OF POSITION

 9                            Debtor(s).
10

11
               COMES NOW Nationstar Mortgage LLC d/b/a Mr. Cooper (the “Creditor”), by and
12
     through its attorney, Kelly Sutherland, and pursuant to the Trustee’s Motion For an Order
13
     Authorizing Sale of to Approve Sale of Equity In Debtor’s Residence Back to the Debtor (the
14

15   “Motion”), hereby files this Notice of Statement of Position.

16             As the Trustee referenced in their Motion, the Creditor is the holder of the first position
17   Deed of Trust lien on the Debtor’s real property located at 1920-A E. Spruce Street, Seattle,
18
     Washington 98122 (the “Property”).
19
     ///
20
     ///
21

22   ///

23   ///

24   ///
25   ///
26
27         1 – NOTICE OF STATEMENT OF POSITION                                  JANEWAY LAW FIRM, LLC
                                                                        1499 SE Tech Center Place, Suite 255
28                                                                                    Vancouver, WA 98683
                                                                     Telephone (360)260-2253 (800)970-5647


      Case 18-12299-CMA            Doc 170     Filed 02/14/20     Ent. 02/14/20 16:02:59         Pg. 1 of 2
             The Creditor has no objection to the Motion to the extent that:
 1
             1. Creditor is paid in full, from the proceeds of the sale of the Property, subject to a
 2
                  proper payoff quote; or that
 3
             2. Any sale short of full payoff will be subject to Creditor’s final approval.
 4

 5
             DATED this 14th day of February, 2020.
 6

 7
     /s/ Kelly Sutherland
 8   Kelly Sutherland, WSBA # 21889
     JANEWAY LAW FIRM, LLC
 9
     Attorney for Nationstar Mortgage LLC d/b/a Mr. Cooper
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27     2 - NOTICE OF STATEMENT OF POSITION                                      JANEWAY LAW FIRM, LLC
                                                                        1499 SE Tech Center Place, Suite 255
28                                                                                    Vancouver, WA 98683
                                                                     Telephone (360)260-2253 (800)970-5647

     Case 18-12299-CMA            Doc 170        Filed 02/14/20   Ent. 02/14/20 16:02:59         Pg. 2 of 2
